 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO SANCHEZ,                              Case No. 1:20-cv-00365-DAD-BAM
12                  Plaintiff,                       ORDER RE STIPULATION TO
                                                     CONTINUE DISCOVERY
13           vs.                                     DEADLINES

14    SPECTRUM BRANDS, INC.; HOME
      DEPOT U.S.A., INC.; and DOES 1 to
15    10, inclusive,

16                  Defendants.

17

18
           On July 13, 2021, the parties filed a stipulation to extend the discovery and
19   pretrial dates and deadlines in the Scheduling Conference Order by approximately
20   60 days. (Doc. 30.) The parties agree that good cause exists to modify the deadlines
21   due to events since the Court’s entry of the Order Continuing Discovery and Pretrial
22   Deadlines (Doc. 28), including defense counsel’s difficulties in completing discovery
23   in light of his trial calendar and his clients’ return to work after the COVID-19
24   pandemic. No party reportedly will be prejudiced by the granting of the requested
25   60-day continuance of the discovery and pretrial deadlines. The parties propose
26   modification of the deadlines for non-expert discovery, expert disclosure,

27   supplemental expert disclosure, expert discovery and pretrial motions, while keeping

28   the March 21, 2022 pretrial conference date. (Id.)

                                                1
                                             ORDER
 1         Having considered the parties’ stipulation, and cause appearing, the request
 2   to modify the discovery deadlines is GRANTED. The Scheduling Conference Order is

 3   MODIFIED as follows:

 4
      Non-expert Discovery Cut-off:                October 4, 2021
 5
      Expert Disclosure:                           November 8, 2021
 6    Supplemental Expert Disclosure:              December 20, 2021
 7    Expert Discovery Cutoff:                     February 7, 2022
      Pretrial Motion Filing Deadline:             March 21, 2022
 8

 9         The parties’ proposal to retain the existing Pretrial Conference date is not
10   compatible with the modified discovery and pretrial dates. Further, the date has
11   recently been designated as a federal holiday. Accordingly, the Scheduling
12   Conference Order is further MODIFIED as follows:
13

14    Pretrial Conference:                      August 29, 2022
                                                1:30 p.m.
15                                              Courtroom 5 (DAD)
16

17
     IT IS SO ORDERED.
18

19      Dated:   July 14, 2021                          /s/ Barbara   A. McAuliffe        _
                                                UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28

                                               2
                                            ORDER
